Citation Nr: 0528981	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability

2.  Entitlement to an initial rating in excess of 10 percent 
for temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1977 with subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a right 
shoulder disability and a May 2003 rating decision, which 
granted service connection for TMJ syndrome and assigned a 10 
percent rating, effective July 5, 2001.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The competent evidence is at least in equipoise is 
showing that the veteran's right shoulder disability is 
linked to in-service trauma.                                                                                                                                                                                                                      

3.  The veteran's service-connected TMJ syndrome is 
manifested by pain and limitation of motion; however, the 
medical evidence shows that inter-incisal range of motion is 
to 50 millimeters and lateral excursion is to eight 
millimeters. 





CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in service.  38 
U.S.C.A. §§ 101(24), 1110, 1131 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for TMJ syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.149, Diagnostic Code 9905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
statements of the case (SOC) dated in July and October 2003, 
supplemental statements of the case (SSOC) dated in October 
2003 and February 2004 and a letter regarding the VCAA in 
January 2001, the veteran was provided with the applicable 
law and regulations and given adequate notice as to the 
evidence needed to substantiate his claims and the evidence 
not of record that is necessary.  The January 2001 letter 
advised the veteran that VA would attempt to obtain records 
of private medical treatment if the veteran identified the 
treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
January 2001 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claims.  The Board also notes that in 
this case the veteran was provided notice of the VCAA prior 
to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005);Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The veteran's active service medical records are negative for 
any findings, treatment, or diagnoses of a right shoulder 
injury.  Subsequent reserve treatment records show an 
"individual sick slip" dated June 14, 1977 with a notation 
of "shoulder."  A report dated June 15, 1977 shows that the 
veteran wanted to talk to a physician about his shoulder, 
however, no subsequent consultation is noted.  

A February 1978 letter of medical treatment was received from 
G. S. B, M.D. (DR. B)  Dr. B stated that based on an 
examination of the veteran, there was more separation of the 
acromioclavicular joint and that he would advise him to have 
an open reduction surgery.        

In a December 2001 VA outpatient treatment record, the 
veteran complained of pain in the right shoulder.  He denied 
a history of trauma.  The diagnosis was bursitis.

In an October 2002 VA outpatient treatment record, it was 
noted that the veteran was seen for follow-up of right 
shoulder pain.  The veteran reported that he was involved in 
a fall off of a truck in 1978 and that he subsequently 
underwent right shoulder surgery in either 2000 or 2001.  He 
had continued pain.  The examiner felt that the right 
shoulder pain was due to several things, including continued 
acromioclavicular (AC) joint arthritis as well as 
impingement.  

The veteran underwent a VA orthopedic examination in February 
2003 and was diagnosed with right shoulder strain and 
acromioclavicular trauma with subsequent exostosis impinging 
on the right supraspinatus tendon causing supraspinatus 
tendonitis and limiting the abduction range of motion of the 
right shoulder.  The examiner provided a detailed review of 
the veteran's medical history with regard to his right 
shoulder.  This review included a discussion of the reserve 
duty records which indicated a shoulder problem (as noted 
above).  The veteran denied injuring his right shoulder 
following discharge from reserve duty.  Based on this 
information, the examiner opined that the veteran's current 
right shoulder problem was definitely more likely than not 
related to the 1977 active reserve duty injury.     

The veteran testified at a February 2003 RO hearing that he 
experiences popping and grinding of the TMJ joint.  He also 
stated that he injured his right shoulder during his reserve 
service.   

The veteran underwent a VA dental examination in March 2003.  
He reported that in 1975 while stationed in Germany, he 
developed spontaneous left TMJ popping with pain. There was 
no decrease in range of motion.  The veteran reported that it 
has continued to pop every few days with pain, but he denied 
getting it locked open or closed.  He also denied a loss of 
weight due to dysfunction.  

Physical examination revealed no functional impairment.  
There was no loss of teeth.  Inter-incisal range of motion 
was to 50 millimeters and lateral excursion was to 8 
millimeters.  There was no bone loss of the mandible, 
maxilla, or hard palate.  X-rays were within normal limits.  
The diagnosis was left TMJ popping with pain, without 
hypomobility.

VA outpatient treatment records dated from March to December 
2003 show that the veteran was seen for follow-up after 
undergoing a right shoulder revision, distal clavicle 
excision and acromioplasty in March 2003.

The veteran testified at an October 2003 RO hearing that he 
experienced painful range of motion of his jaw.  He stated 
that there was limitation of range of motion.  He 
acknowledged that he was not receiving any treatment for his 
TMJ.  He reiterated that his injured his right shoulder 
during his reserve service.  At the time of the injury, he 
did not receive treatment for the shoulder but saw his 
private doctor a week later.      

Analysis

Service Connection Right Shoulder

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty. 38 U.S.C.A. 
§§ 1110, 1131. 

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2004).  ACDUTRA is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2005).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131.  However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the medical record contains sufficient 
competent evidence of a current right shoulder disorder.  The 
medical record contains medical evidence showing the most 
recent diagnosis of the veteran's right shoulder a strain and 
acromioclavicular trauma of the right shoulder.  That 
diagnosis was shown in the February  2003 VA examination 
report.  Various VA medical treatment reports also show that 
the veteran suffers from a right shoulder disability. 

Because the record contains competent medical evidence of 
current right shoulder disability, with no evidence to the 
contrary, the Board concedes the presence of the disability.  
Therefore, the issue of entitlement to service connection for 
the claimed right shoulder disability rests on the question 
of whether such disability was incurred in or aggravated by 
his ACDUTRA (from a disease or injury) or INACDUTRA (from 
injury) service in the Army Reserves. 

The February 2003 VA examiner opined that there is a 
relationship between the veteran's current right shoulder 
disability and his history of injury in service.  Although 
the veteran's reserve medical records do not specify the 
shoulder in question, the historical basis of this opinion is 
supported by the record.  The examiner's opinion was based on 
a thorough examination of the veteran and review of pertinent 
medical records.  There are no opinions of record which 
directly contradict the February 2003 VA examiner's opinion.  
The Board notes that all of the veteran's Army Reserve status 
has not been officially confirmed, however, it is satisfied 
for the purposes of this claim, that an injury to the right 
shoulder occurred during periods of ACDUTRA or INACDUTRA 
service.

After reviewing the record, the Board finds that the evidence 
is at least in equipoise in showing that the veteran's right 
shoulder disability is causally linked to in-service trauma.  
Accordingly, with application of the doctrine of reasonable 
doubt (38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), service 
connection for a right shoulder disability is warranted.

Increased Initial Evaluation for TMJ Syndrome

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has evaluated the veteran's TMJ syndrome under the 
provisions of 38 C.F.R. § 4.149, Diagnostic Code 9905.  Under 
this section, a minimum 10 percent evaluation is assigned in 
cases of limited motion of TMJ articulation, with either 
inter-incisional range from 31 to 40 millimeters or range of 
lateral excursion from zero to four millimeters. A 20 percent 
evaluation contemplates an inter-incisional range from 21 to 
30 millimeters.  A 30 percent evaluation is assigned for 
inter-incisal range of motion from 11 to 20 millimeters.  A 
40 percent evaluation is assigned for inter-incisal range of 
motion from 0 to 10 millimeters.  The note to Diagnostic Code 
9905 provides that ratings for limited inter-incisal movement 
shall not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

In the appealed May 2003 rating decision, the RO granted 
service connection for TMJ syndrome based on findings from a 
March 2003 VA dental examination.  A 10 percent evaluation 
was assigned, effective from July 5, 2001.  There is no other 
pertinent medical evidence of record.  

Range of motion testing during the March 2003 VA dental 
examination revealed inter-incisal range of motion to 50 
millimeters and lateral excursion to eight millimeters.  
These findings fall well short of the criteria for a 20 
percent evaluation.  In the absence of further limitation of 
inter-incisional movement, specifically from 21 to 30 
millimeters, there is no basis for a higher evaluation under 
Diagnostic Code 9905.  See 38 C.F.R. § 4.31.

The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has 
been taken into account.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet App 202 (1995).  There is no objective 
medical evidence to show that pain or flare-ups of pain 
results in any additional limitation of motion of the 
tempomandibular joint to a degree that supports a rating in 
excess of 10 percent, nor is there medical evidence of any 
weakness, fatigue or incoordination that results in such a 
degree of limitation of motion.

The preponderance of the evidence is against the veteran's 
claim of an initial or staged rating in excess of 10 percent 
for TMJ syndrome.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue. That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected TMJ 
syndrome presents such an exceptional or unusual disability 
picture so as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
veteran has not been hospitalized for this disability during 
the appeal period.  In the absence of evidence of the need 
for frequent hospitalization or marked interference with 
employment, referral of the case for consideration of an 
extraschedular rating is not in order.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a right shoulder disability is 
granted.

An initial rating in excess of 10 percent for TMJ syndrome is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


